Evans, P. J.
1. The suit was to recover for goods shipped pursuant to a written contract. The form of the contract was an order by the defendants to the plaintiff to ship the goods upon the terms indicated, and an acceptance of the order by the plaintiff. The goods were delivered to a carrier for transportation, and the defendants refused to receive them from the carrier. The defendants pleaded a countermand of the order before its acceptance. One of them testified: “I signed this order on September 12, 1912, about eight o’clock. About nine-thirty the same morning I mailed a countermand to plaintiffs, directed to them at St. Louis, Mo. It went off on the same train I suppose the salesman left here on. This was the first mail and passenger-train from Augusta to Atlanta, leaving Crawfordville that morning. . . I do not- know when my letter countermanding the order reached the plaintiffs. I only know when I mailed -it here. It is true I dated the latter *582September 13, which was a day after the order was given, but that was a mistake. I wrote it the same day I.ordered the goods. It is also true that I referred to the order ‘given your salesman yesterday/ but that was also a mistake.” The plaintiff submitted evidence that the order was accepted and the defendants so notified; and that the goods ordered, with the exception of a few articles not in stock, were shipped out before the receipt of the letter countermanding the order. In a few days thereafter the articles omitted from the first shipment were sent to the defendants. Seld, that the evidence was insufficient to raise an issue that the countermand was received before the contract was completed by an acceptance of the order, and that a verdict for the defendants is not supported by the evidence.
January 15, 1916.
Complaint. Before Judge Walker. Taliaferro superior court. November 5, 1914.
J. A. Beazley, for plaintiff. Hawes Cloud, for defendants.
2. The contract of purchase contained no element of a lottery.

Judgment reversed.


All the Justices concur, except Fish, C. J., abs'ent.